Opinion by
Mr. Justice Cohen,
This litigation began with appellant’s petition to open a judgment entered against it. After hearing the matter on the merits, the Court of Common Pleas of Allegheny County entered an order on June 5, 1962 sustaining judgment-creditor’s motion to discharge the petition to open judgment. Appellant appealed the order to this Court. In a decision handed down on November 13, 1962, we affirmed the order of the court below agreeing that appellant had presented no basis for opening the judgment. (409 Pa. 148).
Although our decision should have terminated this litigation, appellant’s recusancy led to post-decision motions in the court below attempting to re-argue the issues which previously had been decided against it. The court below properly refused to hold further hearings in this matter.
Order affirmed.